158 F.3d 1059
Eddie Willie TAYLOR, Michael F.X. Hogan, Plaintiffs-Appellees,v.UNITED STATES of America, Intervenor-Appellant,andState of Arizona;  Terry Stewart, Director of the ArizonaDepartment of Corrections, et al., Defendants-Appellants.
Nos. 97-16069, 97-16071.
United States Court of Appeals, Ninth Circuit.
Nov. 3, 1998.

Before:  HUG, Chief Judge.ORDER


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Taylor v. United States, 143 F.3d 1178 (9th Cir.1998) is withdrawn.